Citation Nr: 0831821	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-11 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a low back syndrome with lumbar disc disease, lumbar 
spondylosis, and lumbar degenerative disc disease with 
symptomatic facet joint syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from April 2003 to 
December 2005.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision rendered by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for a 
low back disability and assigned an initial 10 percent 
rating, effective December 7, 2005.  Thereafter, the veteran 
perfected an appeal as to the initial evaluation assigned for 
his service-connected low back disability.  The issue of 
entitlement to a higher disability evaluation based upon an 
initial grant of service connection remains before the Board.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran testified during a hearing before undersigned 
Veterans Law Judge in July 2008; a transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected low back disability was 
manifested by combined range of motion findings of the 
thoracolumbar spine of 224 degrees with no evidence of muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a low back disability have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5242 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to service 
connection for a low back disability was received in December 
2005.  In correspondence dated in December 2005, he was 
notified by the RO of the provisions of the VCAA as they 
pertain to the issues of service connection.  This letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  In a September 2006 
rating decision, the RO granted entitlement to service 
connection for a low back disability and assigned an initial 
10 percent rating, effective December 7, 2005.  The veteran 
appealed the assignment of the initial evaluation for this 
benefit.  Thereafter, the claim was reviewed and a statement 
of the case was issued in April 2007.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 
07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.  The Court also outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), additional notice requirements pursuant 
to 38 U.S.C.A. section 5103(a) for increased-compensation 
claims.  Notice as to this matter was provided in May 2008.  
The Board notes, however, that as the present appeal is for a 
higher initial evaluation of the veteran's service-connected 
low back disability, additional Vazquez notice is not 
required.

Rather, the claim for an initial evaluation in excess of 10 
percent for a low back disability is a downstream issue from 
the grant of service connection.  See Grantham v. Brown, 114 
F.3d 1156 (1997).  VA's General Counsel has held that no VCAA 
notice was required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  See VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  See 38 
U.S.C.A. § 7104(c) (West 2002).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
veteran's service treatment records have been obtained and 
associated with his claims file.  He has also been provided 
with a VA medical examination to assess the current state of 
his service-connected low back disability. 

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Board notes that the RO requested treatment 
records from the VA Heartland Network; however, a negative 
response was received in May 2008, indicating that the 
"patient has no inpatient or lodger activity in the 
computer."  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The veteran is assigned a 10 percent rating for a low back 
disability under Diagnostic Code 5010-5242.

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  See 38 C.F.R. § 4.27 (2007).  The hyphenated 
diagnostic code in this case indicates that traumatic 
arthritis under Diagnostic Code 5010 is the service-connected 
disorder, and degenerative arthritis of the spine is the 
residual condition under Diagnostic Code 5242.  Both 
Diagnostic Codes refer to Diagnostic Code 5003 for 
degenerative arthritis.

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative. 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).

5236
Sacroiliac injury and weakness
5237
Lumbosacral or cervical strain
5238
Spinal stenosis
5239 
   
Spondylolisthesis or segmental instability     
5240
Ankylosing spondylitis
5241 
   
Spinal fusion    
5242
Degenerative arthritis of the spine (see also 
diagnostic code 5003) 
5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10

Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  
 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Factual Background

A November 2002 enlistment examination report shows normal 
spine and musculoskeletal findings.  Service treatment 
records indicate that the veteran received treatment for back 
pain beginning in November 2003 after hurting his right lower 
back while running.  His service records show that he 
received additional treatment for low back pain during the 
remainder of his active service and was placed on physical 
profile. 

Following a September 2004 in-service treatment at the 
Wichita Clinic, the physician listed impressions of low back 
syndrome with lumbar degenerative disc disease, lumbar 
spondylosis, and intermittent lower extremity radiculopathy 
improved following L4-5 translaminal epidural injection; 
lumbar degenerative disc disease with symptomatic facet joint 
syndrome on the right at L4-5 and L5-S1; and chronic pain 
syndrome.

In an April 2005 in-service evaluation report from the Kansas 
Joint and Spine Institute, the examiner indicated that he 
reviewed the clinical and radiographic findings.  The 
assessment was chronic low back pain, facet syndrome, and 
slight L1 wedging secondary to possible compression fracture.

A May 2005 in-service procedure note from the Kansas Joint 
and Spine Center for Same Day Surgery, indicated that the 
veteran had an L3 through S1 medial facet block, and the 
diagnosis was facet syndrome.

An October 2005 report on the formal findings of a Physical 
Evaluation Board (PEB) recommended that the veteran be 
discharged, as he was found to be unfit for duty.  The PEB 
observed that the veteran had a significant history of low 
back pain without any evidence of acute abnormalities on MRI.  
The PEB noted that an August 2005 letter from his treating 
physician indicated the veteran's pain could have been 
arising from degeneration of the L4-L5 disc, but the only 
further treatment available would be surgical intervention, 
and in the physician's opinion, the pain at that time did not 
warrant surgical intervention.

During a May 2006 VA spine examination report, the veteran 
reported low back pain that began in November 2003.  On 
physical examination, the right lumbar paravertebrals and SI 
(sacroiliac) joints were noted to be tender to palpation.  
There was no muscle weakness, spasm or atrophy of the 
thoracolumbar muscles noted.  The examiner found no kyphosis; 
no lumbar flattening, lordosis, or scoliosis; and no 
ankylosis of the spine.  Posture was normal.  Range of motion 
findings of the thorocolumbar spine were reported as forward 
flexion to 80 degrees with pain beginning at 69 degrees, 
extension to 30 degrees with pain at 5 to 30 degrees, right 
flexion to 24 degrees with pain at 20 to 24 degrees, left 
flexion to 30 degrees, and right and left rotation to 30 
degrees.  The examiner indicated there was no additional 
limitation of motion on repetitive use of the joint due to 
pain, fatigue, weakness, or lack of endurance.  X-ray films 
revealed sclerosis about the sacroiliac joints.  There was 
wedging of the body of L1 with sclerosis and some cortical 
irregularity, but no bone destruction or cortical break was 
identified.  There was narrowing of the T12-L1  interspace.  
The diagnosis  was facet syndrome, degenerative disc disease 
of the lumbar spine with pre-military existence of Schmorl 
node.  T12, L1 narrowing.  The examiner commented that this 
could have significant effects on the veteran's usual 
occupation, as there was pain with lifting and carrying.  The 
disorder would have a moderate effect on exercise and sports, 
but no effect on activities of daily living (feeding, 
bathing, dressing, driving, etc.).  It was noted in the 
examination report that the veteran was employed full time in 
the shipping/warehousing industry.  He had been employed by a 
company for less than a year and had not missed any work due 
to his back.

During a July 2008 hearing, the veteran testified that he had 
missed two day of work in the past two years from his job as 
a car detailer.

Analysis

After a review of the evidence of record, the Board finds 
that the evidence does not support the assignment of an 
initial rating in excess of 10 percent for veteran's low back 
disability.

The veteran's combined range of motion of the thoracolumbar 
spine was 224 degrees at his May 2006 VA examination, which 
satisfies only the 10 percent rating criteria of the general 
rating formula as it was greater than 120 degrees but not 
greater than 235 degrees for the thoracolumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).  In addition, 
the next higher rating under Diagnostic Code 5242 is not 
warranted because the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees; and there is 
no evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Given the objective medical findings of slight limitation of 
motion, degenerative changes, and the veteran's subjective 
complaints of back pain, the RO has appropriately assigned a 
10 percent rating for the veteran's service-connected low 
back syndrome.  In addition, no more than a 10 percent rating 
is assignable under Diagnostic Code 5003 for arthritis 
affecting a major joint.  Consequently, the assignment of a 
rating in excess of 10 percent for degenerative arthritis of 
the lumbar spine under Diagnostic Code 5003 is not warranted.

To give the veteran every consideration in connection with 
the matter on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating the veteran's low back disability.  See, 
e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case"), and Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic 
code may be more appropriate than another based on such 
factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology).

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  Competent medical evidence 
during this time period reflects that the currently assigned 
10 percent rating properly compensates the veteran for the 
extent of functional loss resulting from any such symptoms.  
In this regard, the Board notes that the May 2006 VA 
examination findings detailed that the veteran performed 
range of motion testing that did not reveal any findings of 
fatigue, weakness, incoordination, lack of endurance, or 
muscle spasm under DeLuca.  

The Board acknowledges the veteran and his representative's 
contentions that his low back syndrome is more severely 
disabling.  However, the veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an initial evaluation in excess of 10 percent 
for the veteran's low back disability.  Therefore, 
entitlement to an increased rating for a low back disability 
is not warranted.  The Board has considered staged ratings 
under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While it is noted 
that the veteran's low back disability has caused him to miss 
two days of work in the past two years from his job as a car 
detailer, objective medical findings are not indicative of 
any unusual or marked interference with his current 
employment (i.e., beyond that contemplated in the assigned 10 
percent rating).  Consequently, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a low back syndrome with lumbar disc disease, lumbar 
spondylosis, and lumbar degenerative joint disease with 
symptomatic facet joint syndrome is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


